  8:13-cr-00249-JMG-TDT Doc # 251 Filed: 06/08/20 Page 1 of 2 - Page ID # 665



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           8:13-CR-249

vs.
                                                         ORDER
JUSTYN KUCERA,

                  Defendant.



      The defendant has filed a motion to appoint counsel (filing 249) asking
for counsel to assist him in moving for a release to home confinement based on
the COVID-19 pandemic. The Court finds that appointment of counsel would
help the Court determine whether the defendant merits relief. Accordingly,


      IT IS ORDERED:


      1.    The defendant's motion to appoint counsel (filing 249) is
            granted.


      2.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether the COVID-19 pandemic is a lawful
            basis to reduce the defendant's term of imprisonment.


      3.    The Clerk of the Court shall provide a copy of this order to
            the Federal Public Defender.
8:13-cr-00249-JMG-TDT Doc # 251 Filed: 06/08/20 Page 2 of 2 - Page ID # 666



    4.    In the event the Federal Public Defender should decline this
          appointment because of a conflict of interest or on the basis
          of the Amended Criminal Justice Act Plan, the Federal
          Public Defender shall provide the Court with a draft
          appointment order (CJA Form 20) bearing the name and
          other identifying information of the CJA Panel attorney
          identified in accordance with the Amended Criminal Justice
          Act Plan for this district.


    5.    If upon his review the Federal Public Defender should
          conclude that the defendant's motion is frivolous, the
          Federal Public Defender may move to withdraw as counsel.


    6.    The Office of U.S. Probation and Pretrial Services is
          authorized    to   disclose     the    defendant's   Presentence
          Investigation Report to the Federal Public Defender. The
          Federal Public Defender shall provide the Presentence
          Investigation Report to any subsequently appointed or
          retained counsel. In accordance with the policy of the
          Federal Bureau of Prisons, no Presentence Investigation
          Report shall be provided to inmates.


    Dated this 8th day of June, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge


                                        -2-
